BISSENTING OPINION OP
MR. JUSTICE MAC LEARY.
This is a case of original jurisdiction filed in this court under a special act of the Legislature of Porto Eico, passed on the 10th of March, 1904, and entitled: “An Act to confer original jurisdiction on the Supreme Court of Porto Eico for the trial and adjudication of certain property claimed by the Eoman Catholic Church in Porto Eico.”
Ever since the American occupation of the Island of Porto Eico claims have been made by the Eoman Catholic Church, or by some of its members on its behalf, to certain lands, buildings and other property, situated in Porto Eico and in the possession of the American Government. Efforts were continually being made to induce the Government, both here and at Washington, to recognize these claims. After many plans had been discussed and rejected, finally the Insular Legislatures, on the 10th of March, 1904, passed a statute conferring on the Supreme Court of Porto Eico original jurisdiction for the trial and adjudication of all questions between the church and the people affecting property rights, whether real, per*493sonal or mixed, claimed by either party. Power was con-' ferred on this court, by said act, to issue process for witnesses,, and to receive and hear testimony; and direction was given to use the same procedure, as near as might be, as that prescribed for the district courts in civil cases, full power being conferred on the court to enter any and all orders and decrees, that might be necessary to a final and full adjudication of all the claims of either party to the proceedings, authorizing the issue of all writs or process necessary to enforce the jurisdiction therein conferred upon this court.
The Attorney General of Porto Eico was by the same act authorized to accept service for The People of Porto Rico of any citation, summons or other process issued in the proceedings, and was instructed to commence an action in behalf of the Insular Government, unless the church should do so within three months after the passage of the act — that is to say,, on or before the 10th of June, 1904.
This court was further directed, after the issues had been fully submitted upon the law and the facts, and after hearing the arguments of the respective parties or their counsel, to enter a final judgment and decree, fully determining the rights, of either or both of the parties, and vesting the title to the subject matter of the controversy, or any part thereof, in such party or parties as the court might deem entitled thereto.. An appeal was reserved to each of the parties to the Supreme Court of the United States as in other cases.
This act was approved and took effect on the 10th of March, 1904. See Session Acts of 1904 pp. 134 and 135.
Whatever original jurisdiction this court has in the case under consideration is derived from this statute, and from the Organic Act of Porto Eico.
In accordance with this law the Roman Catholic Bishop of Porto Eico, through his attorney,, Juan Hernández López, Esq., filed a complaint in this court on the 6th day of June, 1904, asking that The People of Porto Rico be adjudged to *494restore to the Roman Catholic Apostolic Church the properties which the defendant held in possession in the city of San Juan and in the town of San G-ermán, and which formerly belonged to the communities of friars of the Orders of Santo Domingo and San Francisco, which orders had been abolished and whose property the Spanish Government had confiscated in the year 1838, by virtue of the Disamortización Laws.
To this complaint the defendant promptly filed a general demurrer and special exceptions, which were based on the new Code of Civil Procedure, which took effect on the 1st of July, 1904. These were fully argued by counsel on both sides on the 24th, 25th and 26th of October, 1904, and taken under advisement until the 10th of June, 1905, and then decided. But inasmuch as the complaint had been filed under the old Spanish law, after the new Code of Civil Procedure had been passed, but before it took effect it was held to be sufficient that the complaint should comply with the former law, and that the requirements of the new and existing law should not be applied to it, and the demurrer and exceptions of the defendant were accordingly overruled. It was also held that the proceedings in the case should conform to the old law up to the 1st of July, 1904, and after that to- the new Code of Civil Procedure, which took effect on that day. This was strictly in accordance with the well-established principles that the court must apply the statute which is in force at the date of the proceeding under consideration; and that although an act has already been passed by the legislature it cannot be enforced by the courts prior to the date on which by its terms it takes effect. It is very seriously doubted that the court was correct in overruling the demurrer interposed by The People of Porto Rico to the complaint filed herein under the old Code of Civil Procedure; on account of the complaint showing on its face that the church has not now and never had any title to the lands sued for, and that the statutes of limitation have long since run in favor of the defendant and the former owners urider whom possession and title is claimed. But it is not *495desirable to elaborate this point here since the writer of this opinion did not expressly dissent from the ruling at the time it was made accepting the assurance of the ponente that under the old Code of Civil Procedure the complaint was amply sufficient.
The defendant’s answer was finally filed on 6th of July, 1905, and it was demurred to on the 12th of August; which demurrer was overruled on 27th of October of the same year. A bill of particulars had in the mean time, on motion of the defendant, been required of the plaintiff, and was filed on the 1st of December, 1905. On the 15th of December the defendant, by leave duly granted, filed an amended answer and the case was set down for trial. Finally on the 15th of January, 1906, the trial was begun and concluded on the 19th of the same month.
The case was taken under advisement by the court and some interlocutory orders were made from time to time, and it was not until the 15th of December, 1906, that the judgment was finally rendered in favor of the plaintiff, the Roman Catholic Apostolic Church, by a divided court; two of the Justices, MacLeary and "Wolf, dissenting from the opinion of the ma-jortiy.
There is some question raised in regard to the personality of the plaintiff in this action. It is a little difficult to determine whether the attorney drawing the complaint desired the bishop of the Church, as a corporation, to be considered as the plaintiff. It certainly was not intended by the pleader that the bishop should sue as a trustee or representative of the rights of the extinguished communities of friars, since no allegations whatever indicating such a purpose are included in the complaint.
The relations between the Franciscan Friars and the Dominican Friars on the one part and the Roman Catholic Apostolic Church on the other are not explained either in the pleadings or in the evidence. There is some evidence to show that, *496at one time, one or the other of these brotherhoods had possession of certain property described in the complaint, but from all that appears in the record that possession was independent of the Roman Catholic Church and had no connection with that institution. It does not clearly appear which of them, if either, claimed to -own or to be in possession of the censos, or ground rents or annuities, sued for in this complaint, or to whom such censos may have belonged.
This case, at least so far as the lands and buildings are concerned, is simply an action of ejectment between the Roman Catholic Church and The People of Porto Rico, and is, or should be, tried in this court as a court of original jurisdiction, the same as any other ejectment case would be tried between Smith and Brown, or any two ordinary natural persons.
Of course the United States Government was not made a party to this action, as no jurisdiction in such a matter could be conferred on this court by the Insular Legislature. However, several large portions of the real estate involved in this proceeding is in possession of the General Government and never has passed into possession of The People of Porto Rico. This is the case in regard to the Santo Domingo Barracks and the lands appurtenant thereto, and to the block of land on which the Ballajá Barracks are situated. The plaintiff could not possibly recover these buildings and lands in this action and the court very properly “eliminated” them from the claims made by the Catholic Church. It affords me pleasure to remark in passing that, though I cannot agree to the judgment herein rendered in favor of the plaintiff for many reasons, some of which are expressed herein, and others omitted for the sake of brevity, in regard to at least on point my views are in accord with those expressed by a majority of the court. I concur with the ponente herein in the proposition that the plaintiff cannot recover in this case the Santo Domingo Barracks or the Ballajá Barracks, or any of those properties which were reserved in the proclamation of the President, as *497they belong to the United States, and, if the Roman Catholic Church has any claim npon them, that claim must be presented to the National Government and not to the Insular Government, nor any of its courts. It is only in regard to the other property sued for and adjudged to the plaintiff that there is any dissent among the Justices of this court.
The People of Porto Rico, the corporate body which is made the defendant in this case, was created by the Organic Act, an act of Congress passed on the 12th of April, 1900, and taking effect on the 1st day of May thereafter. See U. S. Statutes at Large, volume 31, chapter 191, pages 77-86.
By section 7 of that act certain inhabitants of this Island “ together with such citizens of the United States as may reside in Porto Rico, shall constitute a body politic under the name of The People of Porto Rico, with governmental powers as hereinafter conferred, and with power to sue and be sued as such.” The defendant in this case had no existence, as a legal entity, prior to the taking effect of the Organic Act, on the 1st of May, 1900. Of course not being in existence it could not have possession of any of the properties claimed by the plaintiff prior to that time. And in point of fact it did not gain possession of them, at least of the lands sued for, until long afterwards, to wit, on the 30th day of June,T903. An act of the Congress of the United States was necessary to invest The People of Porto Rico with the title and possession of the lands, buildings and other property involved in this proceeding. This act passed on the 1st day of July, 1902.' See U. S. Statutes at Large, volume 32, chapter 1383, pages 731-732.
The judgment herein is against the defendant, not only for the capital sum, but for the interest, rents and profits on the property recovered from the 18th day of October, 1898; being the date on which the Spanish military authorities surrendered the Island to the Americans and sailed away for the Iberian Peninsula. It seems to me that this is an arbitrary date, and, except the fact that it is as early a one as could pos*498sibly be fixed, no reason is apparent for choosing it as a beginning point from which, to calculate interest and collect rents.
By the Treaty of Paris, Article VIII, which was ratified on the 11th of April, 1898, this property passed, with all other property of that nature, from the Government of Spain to the Government of the United States; and by the act of Congress of the 1st of Jnly, 1902, and the proclamation of the President of the 30th of Jnne, 1903 (see United States Statutes at Large, chapter 1383, and 33 United States Statutes at Large, p. 2315), a portion of it passed to The People of Porto Rico, and a portion was reserved by the President of the United States under his said proclamation for the use of the military and naval departments of the Nation.
Certainly, in no event can any judgment be rendered against the defendant for any claim on account of interest accruing prior to the 1st of May, 1900, the date on which The People of Porto Rico became a body politic under the Organic Act passed by Congress on the 12th of April previous. Nor indeed could any claim be properly made or legally sustained against the defendant for damages of any description in regard to this property, arising prior to the date of the President’s proclamation, the 30th of June, 1903. (33 U. S. Statutes at Large p. 2315.)
During the progress of the trial in this case a large volume of evidence was introduced, including many Spanish laws which were read from the books, or referred to by counsel and considered by the court to have been read. It is provided by the statutes of Porto Rico, which are only declarator in some particulars of the common law on that subject, that the court may take judicial notice of the following facts. Among others, of whatever is established by laws, of the laws of nature, the measure of time, and the geographical divisions and political history of the world, and the court is authorized in these cases to quote and consult the adequate books or documents. See section 36 of an Act to Regulate the Introduction of Evidence *499in Civil Proceedings approved on the 9th of March, 1905. Session Acts of 1905, page 76.
The provisions of the laws of Spain in force and in existence in this Island prior to the 11th of April, 1899, when the treaty of cession was ratified, fall under the class of “whatever is established by law,” and can be judicially noticed by the courts of Porto Eico.
We are not authorized by this statute, or any other law known to me, to take judicial notice of the .authority of the Diocesan Prelate, or Bishop of Porto Eico, to represent the Eoman Catholic Church, in this or any other litigation, nor are we authorized to ascertain by any other means than evidence properly introduced on the trial, the relations sustained by the Franciscan Friars and the Dominican Friars to the Eoman Catholic Church. It may be that they were orders or societies existing within the body of the church and controlled by the bishop and other ecclesiastical authorities, but it may be that they, like the Jesuits, and perhaps other Eoman Catholic societies, held their own lands and property entirely independent of the church, and that neither the Pope nor the bishop had any control over them whatever. It is said that the bishops represent the church in their respective dioceses by virtue of the canons of the Catholic Church; if so, those canons must be proven like the by-laws of any other society; and judicial notice cannot be taken of them by this court. Nothing in the record shows the purport of these canons nor the authority of the bishop to represent the church. Nor has the Eev. Pedro Maria Berrios, who figures in the judgment, shown any authority whatever to appear or be recognized as “Apostolic Administrator of the Catholic Diocese of Porto Eico,” as he is therein styled. If the church had any right to represent these monastic orders, or any authority to bring a suit in their behalf, or inherited from them any property or any claim against the Government, it was incumbent upon the plaintiff in this case to show that fact by evidence; the court certainly could not presume it. Search has been made in vain *500through tiie record of this case for any evidence bearing upon this point; and the findings of fact, approved by a majority of the court, while taking a very wide range into the field of history and fancy, is silent on this important and vital point.
The plaintiff relies in this case to prove his title, on the concordat entered into by the Pope and the Queen of Spain on the 25th of August, 1859. An examination of that document will show that it is therein clearly recognized that the Government of Spain was at that time in possession of the properties which had been secularized and taken from the possession of the friars, among which are those included in this suit. It is unnecessary here to quote at large from these concordats, which can readily be referred to, and many sections thereof, being set out in full in the findings of fact hereinafter quoted. The Crown recognized a claim on the part of the church to the said properties and agreed, in lieu of surrendering the same to the church, to retain them and pay for them in 3 per cent bonds, or certificates of the public debt, which should not be transmissible, but should be held by the church, and the interest devoted to the maintenance of worship, and to the support of the clergy. No change whatever was made in the possession of the secularized property, and the agreement between the church and the Crown amounted to the settlement of a dispute which had been in existence for more than 21 years; and if either party failed to cariy out the contract then' and there made, neither the title nor the possession to the lands involved was thereby affected. If the church did not receive the bonds, or the proceeds thereof, to which it was entitled under the concordat, a claim could and should have been made against the Crown of Spain for what was justly due; but it could not be said that the church could therefore claim the property itself from the Crown, much less from a purchaser who had acquired the same in good faith long after the concordat had been made and ratified. .
In fact, by section 7 of the concordat, it is provided that, after the bishops had made the estimate, etc., the bonds should *501be issued for the full value of the properties “as well as for the market price or value of those which have been alienated after the concordat,” clearly recognizing the right of the church to continue the alienation and sale of the properties, as it had continually done for 21 years previously.
Supposing the King of Spain is guilty of a breach of the contract, does that give the church of the friars, or the claimants of these lands, whoever they may be, the right to consider the contract broken, and follow the property into the hands of subsequent purchasers, and innocent purchasers at that? By no means. When the Crown of Spain attempted to convey, and did convey, to the Government of the United States the properties included in this suit, the latter Government had a right to presume that the Spanish Crown had a perfect title to the property conveyed, and should be considered in the same light as any other subsequent innocent purchaser for value. But the church in this ease is not only attempting to follow the property from the possession of the Crown of Spain into that of the United States of America, but from that of the latter Government into the possession of The People of Porto Rico, the defendants in this ease, and presumably into the hands of any individuals who may have purchased portions of the same from time to time since the title was acquired under the President’s proclamation.
This view of the matter is ’the inevitable result and the logical sequence of the position taken by the plaintiff in this case and upheld by a majority of this court. A mere statement of it in plain language seems to me to be sufficient to show that it will not stand the test of legal analysis. Whether or not the church or the bishop, or any person acting in their behalf, ever received the bonds or the certificates of debt from the Spanish Government in accordance with the -concordats heretofore referred to, does not appear from the record in this case. But it is a fact judicially known to this court from the public laws of the Kingdom of Spain and the province of *502Porto Eico that annual appropriations were made for the support of the clergy and public worship, and for pensions to the dispossessed friars of one hundred dollars per annum, altogether amounting during some of the years just prior to the American occupation and the cession made under, the Treaty of Paris, to nearly two hundred thousand dollars. This large and liberal appropriation, made from year to year by the Spanish Government and the Provincial Government of Porto Eico, was probably accepted in lieu of the bonds of certificates of the public debt which could have been claimed under the concordats by the Eoman Catholic Apostolic Church' or by the Communities of Friars or other ecclesiastical authorities, and was doubtless regarded as a fair settlement of any claims supposed to exist against the Government on account of the secularization of the monasteries and other property belonging to these brotherhoods. Indeed, it has been argued that, inasmuch as under the change of government the intimate relations existing between the church and the State have been dissolved and the support of the clergy and the Catholic worship has been discontinued, that some provision should be made to satisfy the losses thereby incurred by the church and its clergy. This argument is altogether fallacious and has no basis in sound reason or authority. At the time of the cession made by the Spanish Crown of these properties to the American Government it was well known that there was no union of any kind between the church and the State in the United States of America, and that neither our National Government, nor any state or territorial government existing or possible under our Constitution, could appropriate public moneys for the benefit of any church or to support any form of worship whatever. If the church or the clergy had suffered any damages by the events herein alluded to, the Pope or the bishop must look to his Catholic Majesty Alfonso the XIII, King of Spain, to right their wrongs or to redress their grievances. Certainly such an argument as this furnishes no basis whatever to sustain any right or title to the property involved *503in this suit on belialf of the plaintiff and against the defendant herein.
In this case the defendant pleads the statute of limitations, which in this Island in real actions requires the lapse of thirty years, to bar the action. Civil Code P. R., article 1864. The friars were, as shown by the evidence of three aged witnesses, beyond a doubt, dispossessed of the convents, by the military forces of the Spanish Government, in the year 1838; and ever since that time it is claimed by the defendant that the Government, whether Spanish, American, or Insular, had been in adverse, peaceable and uninterrupted possession of all the property claimed.
The evidence clearly shows that all the property itself involved herein has been in such possession of the Government of Spain and the United States Government and the Government of The People of Porto Rico, since the year 1838, and no suit of any kind was ever instituted for its recovery against any Government or any person, so far as appears from the record, in any court whatever, before the 6th of June, 1904, when this action was brought. Whether the thirty-years’ statute, or some other article of the Civil Code of Porto Rico, prescribing a shorter term, applies to the censos or quintrents claimed herein need not, in this opinion, be discussed. Certainly, if the claim of the plaintiff to these lands has been barred by the statutes of limitations, the claim to the censos has been also barred.
Unless there was some event which took the case out of the. statute of limitations, the term of 30 years was complete in 1868; and it had run twice over before the American occupation, or conquest, on the 18th of October, 1898. What event happened in the meantime ?
It is claimed that the concordats made between the Pope and the Queen of Spain were events of this nature and interrupted the running of the statutes. Let us see.
After the Communities of Friars had been abolished, and after the Spanish Government had taken possession of all *504their monasteries and other property, by virtue of the “Laws of Ecclesiastical Disamortisación,” the Friars of Santo Domingo and of San Francisco, which had long since been established in San Juan, Porto Rico, had of course to conform to the same laws. The secularization was carried into effect in the Island of Porto Rico, with-the same strictness as in the Peninsula, and the Communities of Friars of Santa Domingo and San Francisco, which had previously existed in this Island, were not only abolished, and all their property seized by the Grovernment, but they were ejected from their monasteries, by military force, as is stated by one of the witnesses introduced by the Roman Catholic Church, a man of more than eighty years of age, who testified that he had witnessed the said ejectment when he was very young, and remembers the same very well. After the Spanish Grovernment had taken possession of all the properties of the said religious communities it alienated some of them, while those that were not sold, remained in its possession, the revenues and products of the same being freely utilized by the Government. Much eloquence has been expended in denouncing the laws under which spoliation of the church property was accomplished. With the policy and justice of the necessity of those laws we have nothing to do. It is a historical fact that such laws have been passed, not only in Spain but in Mexico, in England, Austria, Germany, France and other European countries, and they were deemed necessary, right and proper at the time-. If the title passed under the secularization laws that is all that concerns us at present. On this point there can be no doubt.
These events — that is to say, the enforcement of the secularization laws — took place in the Island of Porto Rico, during the year 1838, and this state of affairs resulting therefrom continued for several years until long after the termination of the Garlist War. Later the Spanish Congress passed the act of the 8th of May, 1849, which was sanctioned by the Queen of Spain, Isabella II, by which law the Queen was authorized to enter into an agreement with the Holy See, for the purpose *505of settling the matters pending between the Crown and the clergy, as well as all the questions pending between the church and the State, and the desired settlement was accomplished by-means of the famous concordat on the 16th of March, 1851. The final paragraph of section 35, which treats of the maintenance of the Eeligious Communities of Women, whose pr<jp-erties had also been seized by the Government by virtue of the aforesaid laws of Disamortización, provides for the retention of their landed property by the Government, and the permutation of the same, at a fair value, into certificates of the public debt bearing 3 per cent annual interest, and that the proceeds thereof should be distributed by the several bishops among the convents according to their needs.
Section 38 makes provision for the maintenance of worship and the clergy in which the very first item is “the product of the properties which had been restored to the clergy” by former concordats, and which, by the way, had never been actually restored. Further provision was made in this same section for the permutation of the properties of the friars into like 3 per cent bonds of the public debt for the benefit of the monks whose property had been secularized. Other particulars were settled by this concordat which it is unnecessary to mention in this connection. There was also an additional agreement made with the Holy See by the Government of Spain on the 25th of August, 1859, under the authority granted to it by the law of the 4th of November previous, to conclude and ratify a convention with the Holy See, chiefly for the purpose of commuting the ecclesiastical properties, of whatever kind they might be, for intransmissible 3 per cent bonds of the consolidated public debt, and to exchange the rest for the revenues established for the maintenance of worship and clergy, for bonds of the same kind, if it should be convenient for the respective dioceses, while the church was to retain the right to acquire property, which right was stated in section 41 of the concordat, and the amount of the revenue which the church might acquire in future was not to be computed in *506the dotation of the same. It is unnecessary in this connection to set forth at length the whole of this lengthy document.
This agreement was signed in Rome on the 25th of August, 1859, by the respective plenipotentiaries, and afterwards ratified by the high contracting parties on the 7th and 24th of November of the same year, and 10 years later was again confirmed and was ordered to be observed and complied with in all its parts, by a royal decree made on the 4th of April, 1869.
It is claimed by the Roman Catholic Church that the concordat of 1859 especially is the basis of its title to the property in controversy. If carefully examined it will be seen that no title is given the plaintiff by this concordat to any property whatever except the nontransferable bonds of the Spanish Government, and certain palaces, orchards, gardens and other property, not covering those included in this action; and more than all that, nothing in any of these concordats prevents the church or the Pope or his prelates from making claim against the Crown for any property unjustly withheld from them.
Then we see that these celebrated contracts had no such effect as to interrupt or prevent the running of the statutes of limitations. Nor is any law of Spain called to our attention which would prevent the church or the brotherhoods from bringing suits against the King or the Government of Spain to enforce their claims upon these lands if they had any. But not even- a petition to the Crown is presented much less is a suit brought in any court whatever. From all that is shown the church had been satisfied in some other way for the loss of the property of which the friars had been deprived. This was doubtless by the large annual appropriations made for the support of the clergy by the Government of Spain as well as by the Provincial Government of Porto Rico.
The statute of limitations, as is shown by the record herein, has clearly run in favor of the defendant in this case, and that statute is properly pleaded by the defendant, and must be considered by the court. It would be useless to say, if it were *507the fact, that the church, from time to time, made claims against the Government and endeavored to have them recognized by the King of Spain, or by the Cortes. Nothing short of a snit brought in a court of justice would stop the running of the stateute of limitations (article 1874 Civil Code), and nothing in the nature of law or fact is shown which would have prevented the church, the Pope, the bishops, or the friars, or whoever might claim these properties, from instituting a suit against the Government in the proper court having jurisdiction of such matters. Administrative suits against the Government were frequently brought under the Spanish system, and they were governed by peculiar rules of procedure applicable to them alone.
In considering the right, if such right existed, of the plaintiff in this case to follow the land which it claims from the Spanish Government into the hands of the United States, and further into those of The People of Porto Eico, the principles of law enunciated by the Supreme Court of the United States in the year 1897, may well be invoked. That court in the case of Cessna v. The United States (169 U. S., 186), uses the following pertinent language:
“In this respect the action taken was in harmony with the general rule of international law. It is the duty of a nation receiving a cession of territory to respect all rights of property as those rights were recognized by the nation making the cession, but it is no part of its duty to right the wrongs which the grantor nation may have heretofore committed upon every individual. There may be an exception when the dispossession and wrong of the grantor nation were so recently before the cession that the individual may not have had time to appeal to the courts or authorities of that nation for redress. In such a case perhaps the duty will rest upon the grantee nation, but such possible exception has no application to the present ease and in no manner abridges the general rule that among the burdens assumed by the nation receiving the cession is not the obligation to right wrongs which have for many years theretofore been persisted in by the grantor nation. Because Mexico had, more than 20 years before the cession, forcibly taken from Dr. Heath land that was rightfully his and given part or all of it to other persons it does not follow that *508when the United States accepted the cession they came into the obligations to do that which Mexico had failed to do, place Dr. Heath in possession and restore to him the land of which he had been thus wrongfully deprived. Such action if taken might well expose this Government to just claims for compensation in behalf of the subsequent grantees of Mexico, who apparently took no personal part in the wrongs to Heath. Dr. Heath may have had a claim against Mexico for those wrongs, but he failed to prosecute his claim in the way prescribed, and he cannot now make his failure to pursue such prescribed way a reason for enforcing a title which that nation had refused to recognize. So long as Mexico repudiated his claim to this tract his only course was direct appeal or through the intervention of this Government to seek compensation for the property of which he had been deprived. When this government accepted the cession of the territory it did not thereby assume an obligation to satisfy any pecuniary demands which he as an individual may have had against tjie Mexican Government. In other words, it took that territory bound to respect all rights of property which the Mexican Government respected, but under no obligations to right the wrongs which that Government had theretofore committed.”
It cannot be said that the church in the present case .had no time to appeal to the courts or authorities of the Spanish Nation for redress. The wrongs suffered, if the complaint is correct, were of long standing, having occurred more than 60 years prior to the cession of the Island of Porto Rico to the United States, and to the transfer of the property claimed from the defendant by the Spanish Government to the United States Government.
. This Government by accepting the cession of the territory of Porto Rico did not assume an obligation to satisfy any pecuniary demands which ecclesiastical or other corporations or individuals within that Island had against the Spanish. Government. The United States Government, and under it the Government of Porto Rico, suceeeeded to the rights of the Spanish Government in that Island, bound to respect all rights of property which the Spanish Government respected, but under no obligation whatever to right the wrongs, if any, which that Government and committed.
*509It clearly appears- that these correct principles of international law, applied to the case of Dr. Heath 10 years ago, are equally applicable to the case of The People of Porto-Rico now and here.
The attorney for the plaintiff sought to bring to the attention of this court the action of the military government of Cuba, during the administration thereof by Major General Leonard Wood of the United States Army, as a precedent to be followed in the decision of this case. That incident has no value as a precedent or an authority in this court; for in the first place it was not based on the decision of a court, but qf a board of arbitrators, and in the second place, the facts of the two cases are entirely different. By the Treaty of Paris, the King of Spain cedes the Government lands in Porto Rico* to the United States and merely relinquished the title to those-in Cuba. There is quite a difference in the terms used and it was thereby left for the Government in Cuba to mate the best settlement it could with the church. But it did not relinquish possession to an inch of land, it merely settled a vexed question by the payment of large money bonus. This Congress can do to-day if it is thought just or politic; but this court has no power to arbitrate or settle vexed questions, but only to try this case and render judgment in accordance with the law and the facts.
If there were no other reason for dissenting from the judgment rendered in this case an all sufficient one is the lack of evidence to support it. An examination of the findings of fact, especially the third, fourth, fifth, sixth, seventh and eighth subdivisions thereof, made a part of the record herein, shows this inherent and fundamental defect.
It is unnecessary to encumber this opinion with a literal copy of these paragraphs, which can be found in the record, and will afford a complete understanding of the claims of the plaintiff, and which embody all of the evidence in support of the plaintiff’s case which was introduced on the trial, and many observations, inferences and arguments which have no *510proper place in the evidence or the findings of fact. It is needless to say more than merely to recnr again to the principal reason which the writer has for dissenting from the judgment rendered.
The burden of proof is on the plaintiff to make ont its case in this court by proper pleadings and sufficient evidence. In other words this plaintiff, like John Doe or Bichard Boe, must recover upon the strength of its own title and not upon the weakness of the defendant’s claim. The defendant can rely alone on its possession in the absence of title shown by the plaintiff. This simple elementary proposition needs no authorities to support it; but in order to show that in other cases it has been recognized as binding in this Island two cases decided by this court will be cited. They are Bianchi v. Añasco, 2 P. R. Rep., 484, and Monviño v. Carreras, 2 P. R. Rep. 581. Unless the plaintiff shows to the court by proper evidence that the property claimed belongs to it, the defendant must recover at least the costs of suit. The plaintiff in this case has not shown any title whatever to the lands or buildings in controversy, nor to the censos, quitrents or annuities and other property of that description..
There is no title of any kind shown, emanating from the sovereignty of the soil or from the Insnlar authorities, from the time of Ponce de Leon down to the American occupation, to the friars or any one else. It is said that there was a title to one of the brotherhoods by Ponce de Leon to some indefinite property, and it is surmised that it has probably been lost. But there is no proof in the record, nor mention in the findings, either of the existence of such a title, or the loss of the document which was evidence of the same. Both of these supposed facts are based on either guesswork or vague tradition. The concordats do not confer title on anyone, and indeed do not touch the title except to confirm it, if that were necessary, in the crown of Spain. They also provide for a compensation, supposed to be adequate, in the issuance of bonds, equal in amount to the value of the property, which had *511been secularized by the Government, and remained unsold. No vendor’s lien or other encumbrance is claimed or acknowledged in the concordats in favor of the church upon the-lands claimed, and if the Spanish Government has failed to comply with the contract claimed to be set out in the concordats, the church or the friars must look to the Crown of Spain for relief, and not try to follow the lands into the hands of subsequent, innocent purchasers.
According to the views which are held and expressed above the judgment herein should have been rendered in favor of the defendant, The People of Porto Rico.